Citation Nr: 1638347	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  08-35 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a collateral ligament strain of the right knee.  

2.  Entitlement to a disability rating in excess of 20 percent for a low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1991 to September 1991, from September 2002 to August 2004, and from July 2006 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

The Veteran was scheduled for a February 2012 videoconference hearing before a Veterans Law Judge.  In a February 2012 statement, the Veteran related that he wished to cancel his February 2012 hearing, and that he did not wish to reschedule it.  Therefore, the Board considers the hearing request to be withdrawn.  38 C F R § 20.704(d) (2014).  

These issues were previously before the Board in July 2012 and August 2015, at which times they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  For the entirety of the appeals period, the Veteran's collateral ligament strain of the right knee has resulted in extension to 0 degrees, flexion greater than 60 degrees, and no instability or subluxation of the knee joint.  

2.  For the entirety of the appeals period, the Veteran's low back strain has resulted in forward flexion to greater than 30 degrees, without ankylosis or incapacitating episodes due to intervertebral disc syndrome.  



CONCLUSIONS OF LAW

1.  A disability rating in excess of 10 percent for a collateral ligament strain of the right knee is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-63 (2015).  

2.  A disability rating in excess of 20 percent for a low back strain is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claim, VA issued VCAA notice in the form of a December 2007 letter that informed the Veteran of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability ratings assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in December 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased ratings

The Veteran seeks increased ratings for low back and right knee disabilities.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings must be considered.  Fenderson v. West, 12 Vet. App. 119 (1998).  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" may constitute functional loss).  

a. Right knee disability

The Veteran seeks a disability rating in excess of 10 percent for a collateral ligament strain of the right knee.  He contends this disability causes him pain with use, and a higher evaluation is warranted.  

This disability is currently rated under Diagnostic Code 5257.  Diagnostic Code 5257, for other impairment of the knee, provides for the evaluation of knee disabilities characterized by recurrent subluxation or lateral instability.  This code provides a 10 percent rating for slight knee impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent rating is also available under Diagnostic Code 5259, for symptomatic removal of semilunar cartilage of the knee joint.  

Knee disabilities may also be rated based on limitation of motion of the knee joint.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, a noncompensable rating is assigned for limitation of flexion to 60 degrees, a 10 percent rating is assigned for flexion limited to 45 degrees, a 20 percent rating is assigned for flexion limited to 30 degrees, and a 30 percent rating is assigned for flexion limited to 15 degrees.  Pursuant to Diagnostic Code 5261, a noncompensable rating is assigned for limitation of extension to 5 degrees, a 10 percent rating will be assigned for extension of the knee limited to 10 degrees, a 20 percent rating is assigned for extension limited to 15 degrees, a 30 percent rating for limitation to 20 degrees, and a 40 percent rating for limitation to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

In adjudicating the present claim, the Board has also considered VA General Counsel Opinion (VAOPGCPREC) 23-97, which interprets that in certain cases where the Veteran has both limitation of motion due to arthritis, instability, and/or meniscal impairment of the affected knee joint, a separate compensable rating may be assigned without violating 38 C.F.R. § 4.14, the regulation against pyramiding.  See VAOPGCPREC 9-98.  

The Board next notes that on September 17, 2004, the VA General Counsel issued VAOPGCPREC 9-2004, which interprets that a Veteran can receive separate ratings under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension) for disability of the same joint if both extension and flexion of the knee are impaired to a compensable degree.  VAOPGCPREC 9-2004 (2004).  

In the present case, the Veteran has been afforded multiple VA examinations, as well as outpatient treatment.  On VA orthopedic examination in February 2008, the Veteran reported right knee pain and stiffness.  On objective examination, the Veteran reported pain with palpation of the knee.  On range of motion testing, he exhibited flexion to 140 degrees, with pain reported in the final 20 degrees, and extension to 0 degrees.  On objective testing, no instability or recurrent subluxation of the right knee joint was observed.  The final impression was of a right knee strain.  

On VA orthopedic examination in March 2009, the Veteran was without instability, grinding, or other abnormality of the right knee.  Flexion was to 120 degrees and extension was to 0 degrees.  No additional limitation of motion was noted to result from repetitive motion.  

On VA examination in February 2012, the Veteran had flexion of the right knee to 140 degrees, with pain reported at 100 degrees, and extension to 0 degrees.  No additional limitation of motion was noted to result from repetitive motion.  The right knee was without any evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment or drainage.  The knee was also without subluxation.  

Most recently, the Veteran was afforded a VA examination in December 2015.  He reported right knee pain, swelling, and occasionally giving way.  On range of motion testing, he had flexion to 140 degrees and extension to 0 degrees.  No additional limitation of motion was noted with repetitive motion.  Muscle strength was within normal limits, as was joint stability.  No history of lateral instability or joint effusion was noted.  Lachman's and posterior drawer tests were normal.  No history of surgery was reported.  X-rays confirmed mild degenerative changes in the right knee joint.  

Upon consideration of the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 10 percent for the service-connected right knee disability.  Examining the evidence in light of the above rating criteria illustrates that an increased evaluation based upon limitation of flexion or extension of the knee is not warranted, as the Veteran has exhibited flexion in excess of 60 degrees and extension in excess of 10 degrees during this period.  While the most recent x-ray evidence confirms degeneration of the knee, the Veteran has not been granted service connection for degenerative arthritis of the knee.  Also, he has already been granted a compensable rating of 10 percent for the right knee joint.  

The pertinent evidence concerning the severity of the right knee shows that this disability is not manifested by flexion limited to 60 degrees, as would warrant a separate compensable 10 percent evaluation based upon limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Rather, range of motion testing showed that, at its worst, the knee had flexion greater than 60 degrees, according to the various VA examination reports, as well as the VA outpatient treatment records.  Additionally, the evidence does not indicate any additional limitation of flexion to a compensable degree due to pain of the knee.  

The Board has also considered whether a separate disability rating is warranted under Diagnostic Code 5261, for limitation of extension.  According to the evidence of record, both lay and medical, however, the knee has not demonstrated extension limited to 10 degrees, as required for a compensable evaluation.  Even factoring in pain, the Veteran's extension on the various VA examinations exceeded the 10 degrees required for a compensable evaluation.  Likewise, neither the private nor VA records reflect extension limited to 10 degrees or greater, and the knee has not exhibited limitation of extension to a compensable degree due to pain.  

Overall, the VA examinations and outpatient treatment notes of record have considered the effects of painful motion, repetitive motion, and flare-ups.  None of the examinations noted additional functional loss to a compensable degree from repetition.  While the various VA examinations reflected reported pain on motion, the examiners specifically performed repetitive testing and found no functional loss after such testing.  In this regard, the Court has clearly indicated that painful motion does not equate to limited motion.  In fact, the Court considered the argument that pain throughout all ranges should warrant the maximum rating and found that the "Secretary has persuasively argued that such an interpretation would lead to absurd results." Mitchell, 25 Vet. App. at 41, 43.  Without any evidence of functional loss from the pain, an increased evaluation based solely on pain is not warranted.  38 C.F.R. §§ 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260-61; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

As noted above, the Veteran's compensable rating is based on instability or subluxation of the knee joint.  In this regard, objective evidence reflects the knee has consistently been described as stable, without evidence of more than slight, if any, subluxation or dislocation.  The February 2008, March 2009, February 2012, and December 2015 VA examination reports noted subjective complaints of giving way and instability; however, no instability or subluxation of the right knee was noted on objective testing on those occasions.  Thus, a compensable evaluation in excess of 10 percent under Diagnostic Code 5257 for lateral instability or recurrent subluxation of the knee joint is not warranted at the present time, as the preponderance of the evidence is against a finding of even slight instability.  

The Board also considered whether separate or increased evaluations were warranted under any other Diagnostic Codes pertaining to knee disabilities that would afford the Veteran a higher rating; however, there is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of dislocated semilunar cartilage with frequent locking pain and effusion to warrant a higher rating under Diagnostic Code 5258; and, no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of surgical removal of semilunar cartilage of the knee, as would warrant a higher rating under Diagnostic Code 5259.  Thus, a separate or increased rating on those bases is not warranted.  Entitlement to an extraschedular evaluation will be considered below.  

In conclusion, the preponderance of the evidence is against the award of a disability evaluation in excess of 10 percent for the Veteran's collateral ligament strain of the right knee at any time during the pendency of this appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

b. Low Back Disability

The Veteran seeks a disability rating in excess of 20 percent for a low back strain.  He contends he continues to experience chronic low back pain, especially with use, such that a higher initial rating is warranted.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2015).  

Spinal disabilities may also be evaluated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2015).  

A disability rating of 20 percent has been in effect for the low back disability, a low back strain.  Upon receipt of his claim, the Veteran was afforded multiple VA examinations, and private and VA medical records were obtained.  

On VA examination in February 2008, the Veteran reported pain, stiffness, and weakness of the low back.  He used pain medication to treat his symptoms.  On objective examination, the spine was normal in appearance, with curvature and symmetry within normal limits.  On range of motion testing, the Veteran had forward flexion to 90 degrees, extension to 30 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  With forward flexion and bilateral rotation and lateral flexion, the examiner opined that the Veteran had loss of 10 degrees of limitation of motion from full range of motion due to painful motion.  No additional limitation of motion was noted with repetitive motion.  Sensation and reflexes were intact in the lower extremities.  The final impression was of a lumbar strain.  

On VA orthopedic examination in June 2011, the Veteran reported severe pain and weakness of the low back.  He also reported numbness into the right lower extremity.  On objective examination, the Veteran's spine was normal in appearance, without abnormal spinal contour.  On range of motion testing, he had forward flexion to 52 degrees, extension to 18 degrees, lateral flexion to 20 degrees bilaterally and lateral rotation to 20 degrees bilaterally.  No additional limitation of motion was noted to result from repetitive motion.  Sensation was intact in the lower extremities, and reflexes were within normal limits.  X-rays of the lumbosacral spine indicated no compression fractures or significant degenerative changes; mild lower lumbar levoscoliosis was suggested, however.  

On VA examination in February 2012, the Veteran had forward flexion to 90 degrees, with pain reported at 70 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  Sensation and reflexes were intact and within normal limits.  

Most recently, the Veteran was afforded a VA examination in December 2015.  He reported worsening of his low back pain, especially with use.  Some radiation of his pain into the lower extremities was also reported.  On range of motion testing, he had forward flexion to 50 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  No additional limitation of motion was noted with repetitive motion.  The Veteran was observed by the examiner to have muscle spasm and localized tenderness, but these did not result in an abnormal gait or abnormal spinal contour.  Muscle strength, sensation, and reflexes were within normal limits.  The examiner found no evidence of radiculopathy or intervertebral disc syndrome.  No history of spinal surgery was reported.  

After a review of all the evidence of record, lay and medical, the Board finds that, for the entire pendency of the rating period on appeal, the service-connected low back disability has been characterized by forward flexion greater than 30 degrees, without ankylosis or incapacitating episodes, consistent with the criteria for a 20 percent disability rating.  

A preponderance of the evidence is against finding that the criteria for the next higher rating of 40 percent are met or more nearly approximated for any period.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such has not been demonstrated or more nearly approximated in the present case.  According to the various VA examination reports, the Veteran has had forward flexion to at least 50 degrees at all times during the appeal.  

The record does reflect that the Veteran has reported significant back pain.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell at 36-38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  No additional limitation of motion equivalent to a higher rating level was noted to result with repetitive motion or due to such factors as pain, pain on motion, lack of endurance, incoordination, fatigue, or weakness.  Additionally, because the Veteran had at least some range of motion of the thoracolumbar spine on all planes of motion, ankylosis or the functional equivalent thereof was not demonstrated.  The Veteran also experienced any incapacitating episodes in the previous 12 months.  According to the December 2015 VA examination report, the Veteran did not have intervertebral disc syndrome.  For these reasons, the preponderance evidence of record is against a rating greater than 20 percent for the thoracolumbosacral spine disability based on the General Rating Formula.  38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a staged rating is warranted in the present case; however, because the evidence reflects a consistent level of impairment for the pendency of the appeal, a staged rating is not warranted for any period of appeal.  See Hart, 21 Vet. App. at 505.  In conclusion, the preponderance of the evidence is against a disability rating in excess of 20 percent, at least on a schedular basis.  Entitlement to an extraschedular rating will be considered below.  

c. Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on pain, limitation of motion, and other functional impairment of the joints.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256-63.  The symptomatology and impairment caused by the Veteran's low back and knee disabilities is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board further notes that during the pendency of this appeal, the Veteran was awarded a total disability rating based on individual unemployability due to service-connected disabilities, effective March 2, 2009.  





	(CONTINUED ON NEXT PAGE)




ORDER

A disability rating in excess of 10 percent for a collateral ligament strain of the right knee is denied.  

A disability rating in excess of 20 percent for a low back strain is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


